Citation Nr: 9932515	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  93-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971 and from February 1971 to February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Thereafter, the veteran relocated 
to Arizona and his claims file was transferred to the 
Phoenix, Arizona, RO.

The Board remanded the case in February 1995 for additional 
development, to include affording the veteran VA orthopedic 
and neurologic examinations.  At the time of this remand, the 
veteran's service-connected degenerative disc disease of the 
lumbar spine was evaluated as 20 percent disabling.  
Thereafter, the RO accomplished the additional development, 
increased the schedular criteria for the veteran's service-
connected degenerative disc disease of the lumbar spine to 40 
percent disabling effective from February 1992, and returned 
the claims file to the Board.  


REMAND

In a February 1999 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran stated that he wished to appear 
personally at a hearing before a Member of the Board at a 
local VA office.  The veteran further stated that he 
disagreed with December 18, 1999, decision of the RO.  In 
this regard, the Board notes that the December 18, 1999, 
decision of the RO adjudicated the single issue of 
entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease, lumbar spine, and determined that 
an increased rating of 40 percent disabling was warranted.

Since Travel Board hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a)), the Board is herein remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.

As a result, the case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

